PER CURIAM-
Appellant,, T.J., appeals an order placing his minor child into a permanent guardian*1092ship. As Appellant argues, and as the Department of Children and Families and Guardian ad Litem concede, reversal is warranted given the Department’s failure to produce evidence or testimony during the permanency hearing. See C.S. v. Dep’t of Children & Families, 41 So.3d 368, 368-69 (Fla. 1st DCA 2010) (noting that a trial court’s order of permanent guardianship must be supported by competent, substantial evidence); C.A. v. Dep’t of Children & Families, 27 So.3d 241, 242-43 (Fla. 4th DCA 2010) (“It is well-settled that the Department has the burden of proving that reunification with the parent would endanger the child.”).
REVERSED and REMANDED for further proceedings.
LEWIS, WETHERELL, and RAY, JJ„ concur.